Exhibit 10.10

STOCK UNIT AGREEMENT UNDER THE SCHOLASTIC CORPORATION
2001 STOCK INCENTIVE PLAN

          This Agreement (the “Agreement”) is entered into as of           
       , by and between Scholastic Corporation (the “Company”) and     
                      (the “Participant”).

W I T N E S S E T H:

          WHEREAS, the Company has adopted the Scholastic Corporation 2001 Stock
Incentive Plan (the “Plan”), which is administered by a Committee appointed by
the Company’s Board of Directors (the “Committee”); and

          WHEREAS, pursuant to Section 3.3 of the Plan, the Committee also
adopted guidelines for the grant of Stock Units under the Plan (the
“Guidelines”), which constitute an Other Stock-Based Award under the Plan.

          NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

          1. Grant of Stock Units.

          Subject to the restrictions and other conditions set forth herein, the
Committee has authorized this grant of Stock Units on _____________ (the “Grant
Date”).

          2. Vesting and Payment.

                    (a) Except as provided in Section 2(c) of this Agreement,
25% of the Award of Stock Units shall vest on a date that is thirteen months
after the Grant Date (“Initial Vesting Date”) and an additional 25% of such
Award of Stock Units shall vest on each succeeding anniversary of the Grant
Date, provided that the Participant is continuously employed by the Company or
any of its Affiliates (including any period during which the Participant is on
leave of absence or any other break in employment in accordance with the
Company’s policies and procedures) on each applicable vesting date.

                    (b) Except as provided in Section 2(c) and Section 2A.4 of
this Agreement, a share of Common Stock shall be distributed with respect to
each vested Stock Unit on the applicable vesting date.

                    (c) Upon a Termination of Employment or Termination of
Consultancy (as applicable) by the Participant for Good Reason (which
termination complies with the Guidelines’ notice, remedial period and timing of
termination for Good Reason provisions), by the Company without Cause or as a
result of the Participant’s death or Disability, all outstanding unvested Stock
Units shall immediately vest and a share of Common Stock with respect to each
Stock Unit shall be distributed within ninety

1

--------------------------------------------------------------------------------



Exhibit 10.10

(90) days following such termination; provided, however, that, if a Participant
has made a deferral election with respect to such Award, the foregoing
accelerated vesting and

2

--------------------------------------------------------------------------------



payment provisions shall not apply to the Award if the Participant’s Termination
of Employment or Termination of Consultancy (as applicable) under the
circumstances described herein occurs on or before the Initial Vesting Date;
provided, further, however, that, the foregoing accelerated vesting and payment
provisions shall apply to any unvested Stock Units covered by such Award if the
Participant’s Termination of Employment or Termination of Consultancy (as
applicable) under the circumstances described herein occurs after the Initial
Vesting Date. Upon a Termination of Employment or Termination of Consultancy (as
applicable) by reason of a Participant’s Retirement after the Initial Vesting
Date of an Award, for a period of three years from the date of such Termination
of Employment or Termination of Consultancy, unvested Stock Units will continue
to vest and shares of Common Stock with respect to such Stock Units shall be
distributed on the applicable vesting dates in accordance with the vesting
schedule that would have been in effect but for the Termination of Employment or
Termination of Consultancy; provided, however, that the foregoing provisions
shall not apply if the Termination of Employment or Termination of Consultancy
shall occur prior to the Initial Vesting Date of the Award. Notwithstanding the
foregoing, to the extent required by Section 409A of the Code and the Treasury
Regulations upon a Termination of Employment or Termination of Consultancy
(other than as a result of death) of a Specified Employee, distributions
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code shall be delayed
until six months after such Termination of Employment or Termination of
Consultancy if such termination constitutes a “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Code and the Treasury regulations
issued thereunder) and such distribution shall be made at the beginning of the
seventh month following the date of the Specified Employee’s Termination of
Employment or Termination of Consultancy.

                    (d) Except as otherwise provided in Section 2(c) of this
Agreement, Stock Units that are not vested as of the date of the Participant’s
Termination of Employment or Termination of Consultancy for any reason shall
terminate and be forfeited in their entirety as of the date of such termination.
Stock Units that are vested as of the date of the Participant’s Termination of
Employment or Termination of Consultancy, as applicable, shall be distributed to
the Participant as of the date of such termination.

                    (e) Notwithstanding anything in these guidelines to the
contrary, no distribution shall be made upon a Participant’s Termination of
Employment or a Termination of Consultancy unless such termination constitutes a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the Treasury regulations issued thereunder.

 

 

 

 

2A. Deferral of Payment Date.

 

 

 

2A.1 Deferral Election. In accordance with the Guidelines, the Participant may,
no later than 30 days after the Grant Date, elect to defer, for a period of time
(expressed in whole years) of not less than five years, the scheduled payment
dates of the Stock Units covered by the Award,

 

3

--------------------------------------------------------------------------------



 

 

 

 

 

provided that:

 

 

 

          (a) in order for a deferral election under this Section 2A.1 to be
effective, the Participant must make the election at least twelve (12) months
prior to the first date on which the first payment is scheduled to vest;

 

 

 

          (b) a deferral election made by the Participant pursuant to this
Section 2A.1 shall defer each scheduled payment date by the same period of time
elected (e.g., if a Participant elects a deferral period of five years, the
Stock Units scheduled to be paid on October 19, 2010 will be paid on October 19,
2015, the Stock Unites scheduled to be paid on September 19, 2011 will be paid
on September 19, 2016, etc.); and

 

 

 

          (c) the Participant may not elect a deferral period (expressed in
whole years) that is less than five years, measured from each of the payment
dates.


 

 

 

 

2A.2 Subsequent Deferral Elections. The Participant shall also be permitted to
extend the deferred payment dates he or she elected pursuant to Section 2A.1,
provided that: (a) in order to be effective, the Participant must make the
subsequent deferral election at least twelve (12) months prior to the first
scheduled deferred payment date; (b) a subsequent deferral election made by the
Participant pursuant to this Section 2A shall defer each previously deferred
payment date by the same period of time (expressed in whole years) of not less
than five years; and (c) the Participant’s subsequent deferral election will not
become effective until twelve (12) months after the date on which it is made.

 

 

 

 

 

2A.3 Procedures. The Participant must make any deferral election permitted under
this section in writing on the election form and in accordance with the
procedures established by the Company. A deferral election is valid solely with
respect to the Stock Units identified on the election form and must comply with
the requirements of Section 2A to be given effect.

 

 

 

 

 

2A.4 Deferred Distributions. If the Participant defers the payment of Stock
Units under this section, the distribution of such units, to the extent vested,
shall be made to the Participant on the earlier of: (a) the deferred payment
date or (b) within 90 days following the Participant’s Termination of Employment
or Termination of Consultancy, as applicable, subject to the special rules in
such section applicable to distributions to Specified Employees.

 

 

 

 

 

2A.5 Section 409A. This Agreement is intended to comply with Section 409A of the
Code and the Company shall construe, interpret and amend the provisions of this
Agreement in such manner as the Company deems

 

4

--------------------------------------------------------------------------------



 

 

 

 

necessary, in its sole discretion, to comply with Section 409A of the Code but
in no event shall the foregoing provisions or any other provision of this
Agreement, the Plan or the Guidelines be construed as a guarantee by the Company
of any particular tax treatment.

 

          3. Withholding.

          Participant shall pay, or make arrangements to pay, in a manner
satisfactory to the Company, an amount equal to the minimum amount of all
applicable federal, state and local or foreign taxes that the Company is
required to withhold at any time. In the absence of such arrangements, the
Company or one of its Affiliates shall have the right to withhold such taxes
from the Participant’s normal pay or other amounts payable to the Participant.
In addition, any statutorily required withholding obligation may be satisfied,
in whole or in part, at the Participant’s election, in the form and manner
prescribed by the Committee, by delivery of shares of Common Stock (including
shares issuable under this Agreement).

          4. Plan and Guidelines.

          In addition to the terms and conditions set forth herein, the Stock
Units are subject to and governed by the terms and conditions set forth in the
Plan and the Guidelines, which are hereby incorporated by reference. Unless
otherwise indicated, any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Plan and the Guidelines.

          5. Restrictions on Sale.

          Affiliates may resell Common Stock only pursuant to an effective
registration statement under the Securities Act, pursuant to Rule 144 under the
Securities Act, or pursuant to another exemption from registration under the
Securities Act.

          6. Amendment.

          To the extent applicable, the Board or the Committee may at any time
and from time to time amend, in whole or in part, any or all of the provisions
of this Agreement to comply with Section 409A of the Code and the regulations
thereunder or any other applicable law and may also amend, suspend or terminate
this Agreement subject to the terms of the Plan.

          7. Notices.

          Any notice given hereunder shall be in writing and shall be deemed to
have been duly given: (i) when delivered in person; (ii) two (2) days after
being sent by United States mail; or (iii) on the first business day following
the date of deposit if delivered by a nationally recognized overnight delivery
service, to the appropriate party at the address set forth below (or such other
address as the party shall from time to time specify): If to the Company, to:

5

--------------------------------------------------------------------------------



                    Scholastic Corporation
                    557 Broadway
                    New York, New York 10012
                    Attention: Corporate Secretary Department

          If to the Participant, to the most recent address on file with the
Company.

6

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first set forth above.

 

 

 

 

 

SCHOLASTIC CORPORATION

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

PARTICIPANT

7

--------------------------------------------------------------------------------